Case 8:18-HKNKRED-SFATESBANKREPTOWOSGURT Page 1 of 10
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

IN RE:

Debtor(s) MARK EDWARD DENTMON CASE NO.: 8:18-BK-10815-C

 

SECOND AMENDED CHAPTER 13 PLAN
A. NOTICES.

Debtor must check one box on each line to state whether or not the Plan includes each of the
following items. If an item is checked as “Not Included,” if both boxes are checked, or if neither box
is checked, the provision will be ineffective if set out later in the Plan.

 

A limit on the amount of a secured claim based on a valuation which may result in a partial

payment or no payment at all to the secured creditor. See Sections C.5(d) and (e). A separate (| Included {@] Not included
motion will be filed.

 

Avoidance of a judicial lien or nonpossessory, nonpurchase money security interest under 11
U.S.C. § 522(f). A separate motion will be filed. See Section C.5(e).

Nonstandard provisions, set out in Section E. [-] Included {m] Not included

NOTICE TO DEBTOR: IF YOU ELECT TO MAKE DIRECT PAYMENTS TO A SECURED CREDITOR
UNDER SECTION 5(i) OF THIS PLAN, TO SURRENDER THE SECURED CREDITOR'S COLLATERAL
UNDER SECTION 5(j), OR TO NOT MAKE PAYMENTS TO THE SECURED CREDITOR UNDER
SECTION 5(k), THE AUTOMATIC STAY DOES NOT APPLY AND THE CREDITOR MAY TAKE
ACTION TO FORECLOSE OR REPOSSESS THE COLLATERAL.

[] Included (™) Not included

 

 

 

 

 

SECURED CREDITORS INCLUDE THE HOLDERS OF MORTGAGE LOANS, CAR LOANS, AND
OTHER LOANS FOR WHICH THE SECURED CREDITOR HAS A SECURITY INTEREST IN PERSONAL
OR REAL PROPERTY COLLATERAL

B. MONTHLY PLAN PAYMENTS.

Plan payments include the Trustee’s fee of 10% and shall begin 30 days from petition
filing/conversion date. Debtor shall make payments to the Trustee for the period of 60
months. If the Trustee does not retain the full 10%, any portion not retained will be
disbursed to allowed claims receiving payments under the Plan and may cause an
increased distribution to the unsecured class of creditors

from

$400.00 months 1 through 60 ;
from

$0.00 months through ;

1 All raferanras ta “Nehtar include and rofor tn hath af the dahtare in a caco filost ininthy hu tun ineivirate

 
8-18-bk-10815-CPM Doc 34 Filed 03/14/19 Page 2 of 10
C. _ PROPOSED DISTRIBUTIONS | 9

1. ADMINIS TTORNEY'S FEES.
Base Fee $4,000.00 Total Paid Prepetition $1,000.00 Balance Due —_— $3,000.00
MMM Fee $0.00 Total Paid Prepetition $0.00 Balance Due $0.00
Estimated Monitoring Fee at $50.00 per Month.
Attorney's Fees Payable Through Plan at $300.00 Monthly (subject to adjustment).

[wm] NONE 2. DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C. §101(14A)).

(ma) NONE 3. PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).

4, TRUSTEE FEES. From each payment received from Debtor, the Trustee shall receive a fee,
the percentage of which is fixed periodically by the United States Trustee.

5. SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors under the Plan,
other than amounts allocated to cure arrearages, shall be deemed adequate protection payments. The Trustee shall
disburse adequate protection payments to secured creditors prior to confirmation, as soon as practicable, if the Plan
provides for payment to the secured creditor, the secured creditor has filed a proof of claim or Debtor or Trustee has
filed a proof of claim for the secured creditor under § 501(c), and no objection to the claim is pending. If Debtor's
payments under the Plan are timely paid, payments to secured creditors under the Plan shall be deemed contractually
paid on time.

 

(B) NONE (a) Claims Secured by Debtor's Principal Residence Which Debtor Intends to Retain -
Mortgage, HOA and Condo Association Payments, and Arrears, if any, Paid Through the
Plan. If the Plan provides for curing prepetition arrearages on a mortgage on Debtor's principal
residence, Debtor will pay, in addition to all other sums due under the proposed Plan, all regular
monthly postpetition mortgage payments to the Trustee as part of the Plan. These mortgage
payments, which may be adjusted up or down as provided for under the loan documents, are due
beginning the first due date after the case is filed and continuing each month thereafter. The Trustee
shall pay the postpetition mortgage payments for Debtor's principal residence on the following
mortgage claims: Under 11 U.S.C. § 1328(a)(1), Debtor will not receive a discharge of personal
liability on these claims.

 

 

 
 

fm) NONE

Case,8:18-bk-10815-CPM_ Doc 34 Filed 03/14/19 Page 3of 10 |
(b) laims Secured by Other Real Property Which Debtor Intends to Retain - Mortgage

Payments, HOA and Condo Association Payments, and Arrears, if any, Paid Through the

Plan. If the Plan provides to cure prepetition arrearages on a mortgage, Debtor will pay, in addition
to all other sums due under the proposed Plan, all regular monthly postpetition mortgage payments
to the Trustee as part of the Plan. These mortgage payments, which may be adjusted up or down as
provided for under the loan documents, are due beginning the first due date after the case is filed and
continuing each month thereafter. The Trustee shall pay the postpetition mortgage payments on the
following mortgage claims: Under 11 U.S.C. § 1328(a)(1), Debtor will not receive a discharge of
personal liability on these claims.

 

fs) NONE

(c) Claims Secured by Real Property - Debtor Intends to Seek Mortgage Modification. If
Debtor obtains a modification of the mortgage, the modified payments shall be paid through the
Plan. Pending the resolution of a mortgage modification request, Debtor shall make the following
adequate protection payments to the Trustee: (1) for homestead property, the lesser of 31% of gross
monthly income of Debtor and non-filing spouse, if any (after deducting homeowners association
fees), or the normal monthly contractual mortgage payment; or (2) for non-homestead, income-
producing property, 75% of the gross rental income generated from the property. Debtor will not
receive a discharge of personal liability on these claims.

 

f) NONE

(d) Claims Secured by Real Property or Personal Property to Which Section 506
Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322 (b)(2), this provision does not apply
to a claim secured solely by Debtor's principal residence. A separate motion to determine secured
status or to value the collateral must be filed. The secured portion of the claim, estimated below,
shall be paid. Unless otherwise stated in Section E, the payment through the Plan does not include
payments for escrowed property taxes or insurance.

 

[w] NONE

(e) Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C. § 506.
Debtor must file a separate motion under § 522 to avoid a judicial lien or a nonpossessory,
nonpurchase money security interest because it impairs an exemption or under § 506 to determine
secured status and to strip a lien.

 

[=] NONE

(f) Claims Secured by Real Property and/or Personal Property to Which Section 506
Valuation DOES NOT APPLY Under the Final Paragraph in 11 U.S.C. § 1325(a). The claims
listed below were either: (1) incurred within 910 days before the petition date and secured by a
purchase money security interest in a motor vehicle acquired for the personal use of Debtor; or (2)
incurred within one year of the petition date and secured by a purchase money security interest in
any other thing of value. These claims will be paid in full under the Plan with interest at the rate
stated below.

 

[fm] NONE

(g) Claims Secured by Real or Personal Property to be Paid with Interest Through the
Plan under 11 U.S.C. § 1322(b)(2). The following secured claims will be paid in full under the
Plan with interest at the rate stated below.

 

 

[i] NONE

(h) Claims Secured by Personal Property - Maintaining Regular Payments and Curing
Arrearage, if any, with All Payments in Plan. Debtor will not receive a discharge of personal
liability on these claims.

 

 
 

C NONE (i) CRP AMR PAD Mectly By Mebedu! Fhe footie ARE cHinR are being made via

automatic debit/draft from Debtor's depository account and are to continue to be paid directly to the
creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay is
terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors
and lessors upon the filing of this Plan. Nothing herein is intended to terminate or abrogate Debtor's
state law contract rights. Debtor will not receive a discharge of personal liability on these claims.

 

Last Four Digits of Creditor Property/Collateral
Acct. No.
l. 4958 Mr. Cooper 13951 McIntosh Rd., Thonotosassa, FL
2. 0114 Chase Auto Finance 2013 Ford Tuarus
3, 8147 Ford Motor Credit 2013 Ford F250
[w] NONE (i) Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the following

collateral/property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is terminated in rem
as to Debtor and in rem and in personam as to any codebtor as to these creditors upon the filing of
this Plan.

(1 NONE (k) Secured Claims That Debtor Does Not Intend to Pay. Debtor does not intend to make
payments to the following secured creditors. The automatic stay is terminated in rem as to Debtor
and in rem and in personam as to any codebtor with respect to these creditors upon the filing of this
Plan. Debtor's state law contract rights and defenses are neither terminated nor abrogated. Debtor
will not receive a discharge of personal liability on these claims.

 

Last Four Digits of Creditor Collateral/Property
Acct, No. Description/Address
1. 5771 Caliber Home Loans 13951 McIntosh Rd, Thonotosassa, FL

 

6. LEASES / EXECUTORY CONTRACTS. As and for adequate protection, the Trustee shall
disburse payments to creditors under leases or executory contracts prior to confirmation, as soon as practicable, if the
Plan provides for payment to creditor/lessor, the creditor/lessor has filed a proof of claim or Debtor or Trustee has
filed a proof of claim for the secured creditor/lessor under § 501(c), and no objection to the claim is pending. If

Debtor's payments under the Plan are timely paid, payments to creditors/lessors under the Plan shall be deemed
contractually paid on time.

[™) NONE (a) Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid
and Arrearages Cured Through the Plan. Debtor assumes the following leases/executory
contracts and proposes the prompt cure of any prepetition arrearage as follows. If the claim of the
lessor/creditor is not paid in full through the Plan, under 11 U.S.C. § 1328(a)(1), Debtor will not
receive a discharge of personal liability on these claims.

 

 

 
 

(1) NONE (b) CARGstink pitts bP B.kases/P ect ryContruets Por RaPor PASSmaPPHperty to be Paid
Directly by Debtor. Debtor assumes the following lease/executory contract claims that are paid via
automatic debit/draft from Debtor's depository account and are to continue to be paid directly to the
creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay is
terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors
and lessors upon the filing of this Plan. Nothing herein is intended to terminate or abrogate Debtor's
state law contract rights. Debtor will not receive a discharge of personal liability on these claims.

 

Last Four Digits of Acct. | Creditor/Lessor Property/Collateral
No.
1. 6366 Honda Financial Services 2018 Honda Civic
2. 2197 Ford Motor Credit 2018 Ford Expedition
[=] NONE eas
(c) Rejection of Leases/Executory Contracts and Surrender of Real or Personal Leased

Property. Debtor rejects the following leases/executory contracts and will surrender the following
leased real or personal property. The automatic stay is terminated in rem as to Debtor and in rem
and in personam as to any codebtor as to these creditors and lessors upon the filing of this Plan.

 

 

 

7. GENERAL UNSECURED CREDITORS. General unsecured creditors with

allowed claims shall receive a pro rata share of the balance of any funds remaining after

payments to the above referenced creditors or shall otherwise be paid under a subsequent

Order Confirming Plan. The estimated dividend to unsecured creditors shall be no less than 100% of all allowed clain

D. GENERAL PLAN PROVISIONS:

 

1. Secured creditors, whether or not dealt with under the Plan, shall retain the liens securing such
claims.
2. Payments made to any creditor shall be based upon the amount set forth in the creditor's proof of

claim or other amount as allowed by an Order of the Bankruptcy Court.

3. If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b), property of the estate
shall not vest in Debtor until the earlier of Debtor's discharge or dismissal of this case, unless the Court

orders otherwise. Property of the estate

(1) (a) shall not vest in Debtor until the earlier of Debtor's discharge or dismissal of this case, unless the
Court orders otherwise, or

{| (b) shall vest in Debtor upon confirmation of the Plan.

 

 

 
 

4. The anfoane Rated for tRirho im HS Pibare based QA DHS bdsPEsiMRE Ad belief and/or the
proofs of claim as filed and allowed. Unless otherwise ordered by the Court, the Trustee shall only pay
creditors with filed and allowed proofs of claim. An allowed proof of claim will control, unless the Court
orders otherwise.

5. Debtor may attach a summary or spreadsheet to provide an estimate of anticipated distributions. The
actual distributions may vary. If the summary or spreadsheet conflicts with this Plan, the provisions of the
Plan control prior to confirmation, after which time the Order Confirming Plan shall control.

6. Debtor shall timely file all tax returns and make all tax payments and deposits when due.

(However, if Debtor is not required to file tax returns, Debtor shall provide the Trustee with a statement to
that effect.) For each tax return that becomes due after the case is filed, Debtor shall provide a complete copy
of the tax return, including business returns if Debtor owns a business, together with all related W-2s and
Form 1099s, to the Trustee within 14 days of filing the return. Unless otherwise ordered, consented to by the
Trustee, or ordered by the Court, Debtor shall turn over to the Trustee all tax refunds in addition to regular
Plan payments. Debtor shall not instruct the Internal Revenue Service or other taxing agency to apply a
refund to the following year's tax liability. Debtor shall not spend any refund without first having
obtained the Trustee's consent or Court approval.

 

 

E.
Any nonstandard provisions of this Plan other than those set out in this section are deemed void and are stricken.

NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy Procedure 3015(c). Note:

 

CERTIFICATION

By filing this document, the Attorney for Debtor, or Debtor, if not represented by an attorney, certifies
that the wording and order of the provisions in this Chapter 13 Plan are identical to those contained in the
Model Plan adopted by this Court, and that this Plan contains no additional or deleted wording or nonstandard

provisions other than any nonstandard provisions included in Section E.

SIGNATURE(S):

Debtor(s)

Mark Edward Dentmon Date March 14, 2019

 

Date

 

 
Case 8:18-bk-10815-CPM Doc 34 _ Filed 03/14/19 Page 7 of 10

Attomey for Debtor(s)

James W. Elliott, Esq Date March 14, 2019
Case 8:18-bk-10815-CPM Doc 34 _ Filed 03/14/19 Page 8 of 10

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on the 14" day of March, 2019 a true and correct copy of the
attached Chapter 13 Plan has been furnished via the Court’s CM/ECF system via CM/ECF Notice
of Electronic Filing including the U.S. Trustee; Chapter 13 Trustee, Jon Waage; the Debtor via

electronic mail, and all Creditors on the attached mailing matrix.

/s/ James W. Elliott
JAMES W. ELLIOTT, ESQUIRE
Florida Bar No. 40961

Primary E-mail: James@mcintyrefirm.com

Secondary E-mail: Amber@mcintyrefirm.com
MCINTYRE THANASIDES

McIntyre Thanasides Bringgold Elliott
Grimaldi Guito & Matthews, P.A.

500 E. Kennedy Blvd., Suite 200
Tampa, Florida 33602

813-223-0000 Tel.; 813-899-6069 Fax
Counsel for Debtor(s)
Case 8:18-bk-10815-CPM Doc 34 Filed 03/14/19

Label Matrix for local noticing

1138-8

Case 8:18-bk-10815-CPN

Middle District of Florida

Tampa

Thu Mar 14 12:32:54 EDT 2019

U.S. Bank Trust, N.A., as Trustee for LSFil
cal

13801 Wireless Way

Oklahona City, OK 73134-2500

Bank of America
PO Box 31785
Tampa, FL 33631-3785

Chase Auto Finance

National Bankruptcy Department
201 North Central Avenue
Az1-1191

Phoenix, AZ 85004-8001

Discover Bank

Discover Products Inc

PO Box 3025

New Albany, 0H 43054-3025

Ford Credit
PO Bex 650575
Dallas, TX 75265-0575

JPMorgan Chase Bank, W.A.
P.O. Box 29505 AZ1-1191
Phoenix, AZ 85038-9505

LVAV Funding, LIC
Resurgent Capital Services
FO Box 10587

Greenville, SC 29603-0587

PASCO REGIONAL MEDICAL CENTER LLC
Lotane & Associates, P.A.

1980 Michigan Ave

cocoa, FL 32922-5729

U.S. Bank Trust, W.A.
Caliber Home Loans, Inc.
13801 Wireless Hay

Oklahoma City, OX 73134-2500

Mark Edward Dentmon
13951 MeIntosh Rd.
Thonotosassa, FL 33592-2501

(p) AMERICAN HONDA FINAXCE
PO BOX 168088
IRVING TX 75016-8088

Capital One Bank (USA), N.A.
by American InfoSeurce as agent
FO Box 71083

Charlotte, NC 28272-1083

Credit One Bank

Attn: Bankruptcy Department
P.0. Box 98873

Las Vegas, NV 89193-8873

Enhanced Recovery Company
FO Box 57547
Jacksonville, FL 32241-7547

(p) FORD MOTOR CREDIT COMPANY
PO BOX 62180
COLORADO SPRINGS CO 80962-2180

JPMorgan Chase Bank, H.A.
P.O. Box 29505 Zal-119)
Phoenix, AZ 85038-9505

Mr. Cooper
8950 Cypress Water Blvd
Coppell, TX 75019-4620

(p)PORTFOLIO RECOVERY ASSOCIATES LLC
PO BOX 41067
NORFOLK VA 23541-1067

United States Trustee - TPA7/13 7+
Timberlake Annex, Suite 1200

501 E Polk Street

Tampa, FL 33602-3949

Page 9 of 10

NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER
6409 Congress Ava., Suite 100
, FL 33487-2853

Avant Card
PO Box 3232
Milwaukee, WI 53201-3232

Care Credit

Synchrony bank

PO Box 960061

Orlando, FL 32896-0061

Department of Revenue
PO Box 6668
Tallahassee, FL 32314-6668

Enhanced Recovery Company LIC
8014 Bayberry Rd.
Jacksonville, FL 32256-7412

Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346

Kayla Pell
13951 MeIntosh Rd.
Thonotosassa, FL 33592-2501

HATIONSTAR MORTGAGE LLC D/B/A MR. COOPER
ATTN: Bankruptcy Dept

PO Box 619096

Dallas TX 75261-9096

(p) SPRINT NEXTEL CORRESPONDENCE
ATTN BANKRUPTCY DEPT

PO BOX 7949

OVERLAND PARK KS 66207-0949

Jon Waage +
P O Box 25001
Bradenton, FL 34206-5001
Case 8:18-bk-10815-CPM Doc 34 Filed 03/14/19

James W Elliott +

McIntyre Thanasides Bringgold, et. al.
500 E. Kennedy Blvd., Suite 200
Tampa, FL 33602-4936

Nathalie C Rodriguez +

Robertson Anschutz € Schneid, P.L.
6409 Congress Avenue, Suite 100
Boca Raton, FL 33487-2853

Stefan Noah Beuge +

Phelan Hallinan Diamond & Jones, PLLC
2001 NW 64th Street, Suite 100

Fort Lauderdale, FL 33309-1844

Page 10 of 10

April Hosford Stone +

Tromberg Law Group, P.A.

1515 South Federal Highway, Suite 100
Boca Raton, FL 33432-7404

Tha preferred mailing address (p) above has been substituted for tha following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(£) and Fed.R.Bank.P. 2002 (g) (4).

American Ronda Finance Corporation
National Bankruptcy Center

P.O. Box 168088

Irving, TX 75016-8088

(dj}Honda Financial Services
FO Box 105027
Atlanta, GA 30348-5027

Ford Motor Credit Company
National Bankruptcy Service Center
P.O. Box 6275

Dearborn, MI 48121

Portfolio Recovery Associates, LLC
FOB 41067
Norfolk VA 23541

(d)Ford Motor Credit Company LLC
Dept. 55953

PO Box 55000

Detroit, MI 48255-0953

Sprint Corp

Attention Bankruptcy

PO Box 7949

Overland Park, KS 66207-0949

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d} address.

({u)Bank of America, N.A.

{u)U.S. Bank Trust, N.A., as Trustee for Lsfl

End of Label Matrix

Mailable recipients 33
Bypassed recipients 2
Total 35
